Citation Nr: 0325062	
Decision Date: 09/25/03    Archive Date: 10/02/03	

DOCKET NO.  02-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury. 

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In decisions of January 1998 and April 2001, the Board denied 
entitlement to service connection for the residuals of a neck 
injury and for a low back disorder.  Since the time of the 
April 2001 decision, the veteran has submitted additional 
evidence in an attempt to reopen his claims.  The Board, in a 
decision of April 2003, found that the veteran had submitted 
new and material evidence sufficient to reopen his previously 
denied claims, and, in so doing, remanded the case to the RO 
for further development.  The case is now before the Board 
for appellate review.  


FINDINGS OF FACT

1.  Chronic residuals of a neck injury, to include arthritis 
and/or degenerative disc disease of the cervical spine, are 
not shown to have been present in service, or for many years 
thereafter, nor are they the result of any incident or 
incidents of the veteran's period of active military service.

2.  A chronic low back disorder, to include arthritis and/or 
degenerative disc disease of the lumbar spine, is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  




CONCLUSIONS OF LAW

1.  Chronic residuals of a neck injury were not incurred in 
or aggravated by active military service, nor may arthritis 
of the cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

2.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the lumbar spine be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The  Board notes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  In that regard, in 
correspondence of January and May 2002, and of February, 
April, and July 2003, as well as in a Supplemental Statement 
of the Case in July 2003 (referenced therein), the veteran 
was informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been obtained.  
Moreover, in correspondence of April 2003, the veteran 
indicated he had been informed of the provisions of the VCAA, 
and of how it applied to his current, and any future, claims.  
The veteran further indicated that there was currently no 
other evidence of record needed to substantiate his current 
claims which was not already associated with his record.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA, 
and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.

Factual Background

Pertinent evidence of record is to the effect that a portion 
of the veteran's service medical records are unavailable, 
inasmuch as those records were destroyed in a fire at the 
National Personnel Records Center in 1973.  However, certain 
other service medical records have been obtained by the RO 
from ancillary sources.

A service record of hospitalization dated in late June and 
early July 1957 reveals that the veteran was hospitalized at 
that time following an auto accident.  It was reported that 
the veteran struck the windshield of his automobile, 
sustaining the force of the blow in his left frontal region.  
He suffered no loss of consciousness, though he did 
experience a "concussion."  His symptoms were described as 
throbbing, with a dizzy feeling, though with no nausea or 
vomiting.  

On physical examination, there was a small hematoma in the 
left frontal area of the scalp.  A neurologic examination 
found the veteran's deep tendon reflexes were hyperactive in 
the legs, with no abnormal reflexes.  X-ray studies were 
initially interpreted to show a T-shaped fracture through the 
lateral orbital rim in the temporal area; however this was 
not sustained under acute examination of the film by the 
surgical staff.  Examination of the spinal fluid in early 
July 1957 was essentially negative.  During hospitalization, 
he was treated for headaches.  Because of the persistence of 
his headaches, a spinal tap was performed, which was 
negative.  By July 9, the headaches had subsided entirely, 
and it was decided that the veteran could be discharged.  The 
pertinent diagnosis was severe concussion of the brain.  No 
complaints or findings regarding the back were noted in the 
records.  

During private outpatient treatment in September 1985, the 
veteran complained of neck pain, accompanied by pain in his 
arms.  He gave no history of any trauma to the neck.  
Physical examination was negative for any evidence of muscle 
atrophy or weakness.  There was a good range of motion of the 
shoulder, elbows, and wrist, and neck motion showed no gross 
restriction or muscle spasm.  

Private medical records dated from August 1986 to February 
1993, show treatment for various neck problems.  In August 
1986, the veteran complained of a feeling of coldness in his 
arms for the past couple of months.  Following physical 
examination, the pertinent diagnosis was cervical disc.  It 
was recommended that the veteran be evaluated for thoracic 
outlet syndrome.

Private X-ray studies of the veteran's cervical spine 
conducted in October 1986 showed no evidence of any acute 
spinal injury.  There was some disc narrowing at the level of 
the 3rd and 4th cervical vertebrae, as well as some mild 
bilateral hyperostosis at the Luschka joints, in conjunction 
with some bilateral encroachment upon the intervertebral 
foramina, of a degree that might be associated with clinical 
findings.  Otherwise, the cervical spine appeared 
unremarkable.

Private records of hospitalization dated from late March to 
early April 1987 reflect hospitalization of the veteran for 
complaints of neck and left arm pain.  At the time of 
admission, it was noted that, in October 1986, the veteran 
had noted the onset of a "cold feeling" in both of his arms.  
Review of cervical spine X-rays and a myelogram revealed a 
defect at the level of the 6th and 7th cervical vertebrae on 
the left consistent with a lateral cervical disc. In April 
1987, he underwent a partial hemilaminectomy and foraminotomy 
at C6-7, with removal of a herniated nucleus pulposus.  The 
pertinent diagnosis was herniated nucleus pulposus at the 
level of the 6th and 7th vertebrae on the left.

During a private consultation in May 1988, it was noted that 
the veteran had undergone a previous cervical laminectomy 
after having been involved in a motor vehicle accident.  
Reportedly, the veteran had been suffering from persistent 
neck pain.  While he had done well following his laminectomy 
in April 1987, he was subsequently involved in another motor 
vehicle accident .  Since that time, the veteran had 
reportedly experienced severe neck pain, as well as pain 
radiating up into this head.  Following physical examination 
and a review of cervical spine X-rays, the clinical 
impression was mild cervical spondylosis with previous 
cervical laminectomy and superimposed acute cervical strain.

In February 1989, the veteran underwent an anterior cervical 
diskectomy with interbody fusion at the 5th and 6th cervical 
vertebrae, in conjunction with a bone harvest from the right 
iliac crest and interbody fusion.  The diagnosis was 
herniated nucleus pulposus at the level of the 5th and 6th 
cervical vertebrae on the left.

Private magnetic resonance imaging of the cervical spine 
conducted in September 1989 was consistent with a small 
compression fracture of the 6th cervical vertebrae with 
partial fusion of C5-6.  Degenerative disc disease was 
present at all cervical levels, and there was some 
straightening of the normal cervical lordosis.

A private CT scan of the cervical spine conducted in October 
1990 was consistent with a previous laminectomy at the level 
of the 5th and 6th, and 6th and 7th cervical vertebrae.  
There was no evidence of recurrent herniation, though there 
was some mild to moderate posterior spur formation at the 
level of the 4th cervical vertebra, in conjunction with 
slight effacement of the anterior thecal sac.  Also noted was 
a slight annular bulge at the level of the 4th and 5th 
cervical vertebrae.

On VA general medical examination in February 1993, the 
veteran complained of chronic low back pain which had been 
present for many years.  Following examination, the pertinent 
diagnosis was chronic low back pain.

On February 1993 VA orthopedic examination, the veteran again 
complained of constant low back pain.  The pertinent 
diagnosis for the lumbar spine was mechanical back pain, with 
early degenerative changes and limitation of motion.  

As regards the veteran's neck, he reported that, in 1987, he 
experienced pain radiating from his neck into his left 
shoulder and upper arm.  The veteran stated that this was 
subsequently diagnosed as a herniated cervical disc and he 
subsequently underwent a cervical diskectomy.  Following this 
surgery, his neck and radicular pain improved.  However, 
following a motor vehicle accident in 1989, his pain 
recurred.  He subsequently underwent a repeat diskectomy, 
with fusion.  Currently, he reported some improvement of 
pain, though he continued to experience limited motion, in 
conjunction with occasional neck pain without radiation.  
Following examination, the pertinent diagnosis was status 
post cervical diskectomy and fusion, with intermittent neck 
pain and limitation of range of motion.

Correspondence from the veteran's wife and his brother, 
received in May 1993, was to the effect that, while in 
service, the veteran underwent a spinal tap, following which 
he experienced lower back and neck problems.

In correspondence of August 1993, the veteran's private 
physician wrote that he had been seeing the veteran since 
September 1979 due to problems with back pain.  Prior to 
September 1979, he had been seen by another physician during 
the period from November 1971 until March 1974, again, for 
back pain.  Reportedly, once or twice a year, the veteran 
experienced a "flareup" of his back (pain).

During the course of a personal hearing in  September 1993, 
the veteran offered testimony regarding the nature and 
etiology of his claimed neck and low back disabilities.

On VA neurologic examination in March 1996, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The veteran related that in 1957, while on active 
duty, he was involved in a motor vehicle accident and 
sustained a left skull fracture.  At the time of the 
accident, he experienced some dull neck pain, which had 
become a daily problem.  Reportedly, on discharge, he was 
experiencing some mild neck pain, as well as intermittent low 
back pain where his inservice spinal tap had been done.  
Review of the claims folder showed no documentation of a 
fractured skull as the result of a motor vehicle accident in 
service.  A physical examination was performed and the 
assessment was mild sensory deficit in the C5-6 distribution 
of the hands consistent with previous surgery and herniated 
discs from a motor vehicle accident in 1988, well-documented, 
with nerve conduction studies.  Also noted was a history of 
stable low back pain.  Noted at the time of examination was 
that documentation was available since 1987, though there was 
no documentation to support the veteran's history from 1957.  

On VA orthopedic examination in March 1996, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  In reviewing the veteran's claims folder, the 
examiner noted that radiographic studies between 1957 and 
1987 were supposedly negative for any obvious fracture or 
degeneration.  However, in 1987, some degenerative process 
was noted between the 6th and 7th cervical vertebrae which 
required fusion.  Followup examination indicated that the 
veteran had been doing well until he was involved in a motor 
vehicle accident, resulting in exacerbation of his symptoms.  
Nonetheless, followup radiographic studies were negative for 
any evidence of fracture or other degenerative processes.  
Based on this, the examiner opined that the veteran's 
symptoms were unrelated to his accident in service in 1957.  
While he did not have an absolute answer to whether the 
veteran's inservice accident could have precipitated his 
degenerative process, when considering the length of time 
which had passed without any radiographic evidence of 
degenerative processes, he was of the opinion that the 
degenerative processes would have been present whether or not 
he had been involved in a motor vehicle accident in service.  
Presently, the veteran showed no significant findings 
suggestive of a herniation of nucleus pulposus in the lumbar 
area.  

On VA neurologic examination in March 1997, the veteran's 
history and complaints were recounted.  Following that 
examination, it was noted that the neck and back problems 
were unrelated to his inservice spinal tap.  Also noted was 
that the veteran's pain was most probably due to a second 
motor vehicle accident which occurred between 1987 and 1989.  
While there was some embellishment of symptoms, the veteran 
did suffer from low back pain of a mechanical nature.  

On VA orthopedic examination in March 1997, it was noted that 
the veteran' claims folder was available, and had been 
reviewed.  The clinical assessment was of cervical 
spondylosis, status post cervical fusion.  In the opinion of 
the examiner, while there was no way to determine whether the 
veteran's symptoms were the result of an inservice injury, as 
opposed to a motor vehicle accident in 1988, given the 
chronic and degenerative nature of the veteran's changes, 
they were most likely not related to either accident.  As to 
the question of whether the veteran's low back symptomatology 
had been caused by his inservice spinal tap, the examiner was 
of the opinion that such a causal relationship was "not 
likely," inasmuch as the veteran's symptoms were primarily 
mechanical in nature.  

Private medical records covering the period from September to 
November 1999 show treatment during that time for various 
back problems.

In correspondence of January 2000, the veteran's private 
physician wrote that the veteran suffered from mild cervical 
disc degeneration, as well as moderate spinal stenosis in the 
lumbar region.  

In correspondence of October 2001, another of the veteran's 
private physicians wrote that the veteran had been under his 
care since February 2001 for low back and leg pain.  Also 
noted were problems with pain and swelling in the knees and 
numbness in the toes, as well as neck pain.  Reportedly, the 
veteran's symptoms had been present intermittently for a 
number of years, and were aggravated following physical 
exertion.  His history included prior neck surgery, as well 
as a head-on collision in January 2001.  The pertinent 
diagnosis was of multiple vertebral subluxations, with nerve 
root irritation accompanied by cervicalgia and lumbalgia.  

In correspondence of May 2002, another of the veteran's 
private physicians wrote that the veteran's chief complaints 
consisted of low back and leg pain, and that his current 
problems included degenerative spinal arthritis and lumbar 
pain.  

In correspondence of June 2002, the same private physician 
who had provided the October 2001 statement wrote that the 
veteran had provided a history of having been injured while 
on active duty.  According to the veteran, his back and neck 
problems stemmed from these injuries.  In the opinion of the 
veteran's physician, it was "very possible" that the 
veteran's present condition might be related to old injuries, 
inasmuch as his X-rays revealed disc degeneration in the neck 
and low back which was longstanding, and the result of 
extensive trauma to those areas in the past.  Restricted 
ranges of motion in the veteran's spine were due to ligament 
and disc damage which was evident on X-rays, and which was 
obviously a result of trauma in years past.  While the 
unavailability of the veteran's old military records made it 
difficult to pinpoint the time of the veteran's injury, 
degenerative changes in the spine took years to be 
recognizable on X-rays, and were most usually the result of 
significant trauma.

On VA neurologic examination in June 2003, the veteran's 
history and complaints were again recounted.  Physical 
examination produced complaints of neck pain with head 
movement in all vectors, with the exception of neck flexion.  
Strength was 5/5 in the right upper limb, and 4/5 in the left 
upper limb.  Strength in both lower limbs was 5/5.  The 
pertinent diagnoses were degenerative joint disease of the 
cervical spine with fusion; and degenerative joint disease of 
the lumbosacral spine.  

On VA orthopedic examination conducted in July 2003, the 
veteran stated that his neck pain began following a motor 
vehicle accident in 1957, while his low back pain began 
following a spinal tap conducted in conjunction with 
treatment for that accident.  Currently, the veteran 
complained of pain in both his neck and back.  Following 
examination, the pertinent diagnosis was chronic cervical and 
lumbar spondylosis.  The examiner remarked that based on a 
review of the record, as well as current discussions, it 
appeared clear that the veteran had begun experiencing some 
neck and back pain during his time in service.  However, in 
the opinion of the examiner, the veteran's current disability 
was not secondary to any inservice injury.  Based on a review 
of the literature, there did appear to be some genetic 
predisposition to the development of cervical and lumbar 
spondylosis.  Moreover, multiple small traumas could 
contribute, though the genetic background had to be present 
for this to occur.  According to the examiner, a single 
accident such as that which occurred in 1957 would not cause 
the degree of cervical or lumbar spondylosis experienced by 
the veteran unless fractures were incurred at the time of the 
accident.  As per the veteran's report, as well as a review 
of the claims file, the veteran had sustained no fractures at 
the time of his inservice injury.  While the veteran 
currently experienced some decreased range of motion and 
daily pain, which was most certainly the result of his 
current back and neck conditions, the examiner was unable to 
relate the etiology of these problems to the veteran's 
accident in 1957.  Accordingly, he did not feel that it was 
at least as likely as not that the veteran's current back and 
neck disabilities had their origin during his period of 
active service.

Analysis

The veteran in this case seeks service connection for the 
residuals of a neck injury, as well as for a chronic low back 
disability.  In pertinent part, it is argued that the 
veteran's current neck disability is the result of an 
inservice motor vehicle accident, at which time the veteran 
struck his head on the windshield of his vehicle.  The 
veteran additionally argues that his current low back 
disability is the result of a spinal tap in service, a 
procedure conducted in conjunction with the aforementioned 
motor vehicle accident.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any chronic disorder of the veteran's neck or 
lower back.  While in 1957, during the veteran's period of 
active military service, he was seen following a motor 
vehicle accident, at which time he apparently struck the 
windshield of his car, sustaining a concussion, there is no 
evidence that, at the time of said accident, the veteran 
experienced any injury to his neck or lower back.  The Board 
concedes that, during the period of inservice hospitalization 
following the veteran's accident, he underwent a spinal tap 
for evaluation of (now service-connected) headaches.  
However, there is no indication that, as a result of that 
spinal tap, he suffered any chronic pathology of his lower 
back.  The earliest clinical indication of the presence of 
chronic low back pathology is revealed by VA examinations 
conducted in February 1993, more than 35 years following the 
veteran's discharge from service.  Chronic cervical spine 
pathology was first noted no earlier than August 1986, more 
than 28 years following his separation from service.  
Significantly, on neither of those occasions was the low back 
or neck pathology attributed to a motor vehicle accident in 
service.

The Board acknowledges that, in correspondence of June 2002, 
one of the veteran's private treating physicians commented 
that it was "very possible" that the veteran's present 
conditions were related to "old injuries," inasmuch as his 
X-rays showed evidence of disc degeneration in the neck and 
lower back which was longstanding, and the result of 
extensive trauma.  However, that same physician freely 
admitted that he had first seen the veteran no earlier than 
February 2001, more than 40 years following his discharge 
from service.  Significantly, at the time of the 
aforementioned statement in June 2002, the veteran's private 
physician noted that the veteran had originally "informed" 
him of his inservice injuries, raising the distinct 
possibility that his conclusions may have been based 
exclusively upon history provided by the veteran.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  In any case, 
numerous VA examiners, following examination of the veteran, 
and a review of his claims folder, have reached the 
conclusion that his current neck and low back disorders are 
unrelated to any incident of his period of active service.  

Based on such conclusions, and following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current low back or neck 
disabilities, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, the 
veteran's claims must be denied.


ORDER

Service connection for the residuals of a neck injury is 
denied.  

Service connection for a chronic low back disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



